NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



RAMZY ANDARY and JULIA ELAINE         )
MUSSEN,                               )
                                      )
              Appellants,             )
                                      )
v.                                    )              Case No. 2D20-968
                                      )
GANDY OUTPOST, LLC, a Florida limited )
liability company,                    )
                                      )
              Appellee.               )
                                      )

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Linda R. Allan, Judge.

Jennifer A. Englert of The Orlando Law
Group, PL, for Appellant.

Kenneth G.M. Mather and Catherine
Shannon Christie of Gunster, Yoakley &
Stewart, P.A., Tampa, for Appellee.



PER CURIAM.

             Affirmed.

KHOUZAM, C.J., and BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.